Title: To Thomas Jefferson from John Christian Senf, 26 February 1781
From: Senf, John Christian
To: Jefferson, Thomas



Sir
Richmond Febry. 26th. 1781.

I was Yesterday honourd with a Letter from Your Excellency and a Copy of the Advice of Consul for my Appointment as Engineer in this Common Wealth.
I am sensible of this generous Appointment and think myself highly honourd by Your Excellency and the Honourable Consul and give my most humble Thanks for it, but some Reasons, which Your Excellency are pleased to explain to me, won’t permit me to accept of it.

I have the Honour to hold the Rank as Colonel Engineer in the State of South Carolina, since Febry. 1779, and am respected and Obey’d as such by every Officer I have the Honour to serve with, I could therefore accept by no Means of an inferior Ranck, as which I actually enjoy.
That Engineers will allways be necessary, even if the War is ended, is Certain, but as the Opinion of Republicans may change, and the Affections for a faithfull Servant die away, owing to some Ill Look [Luck] to which a Soldier is allways lyable to, I should wish that Nothing could discharge me of my Duty after I have risk’d my Person, and destroy’d my Youth and Constitution, as [except] a Court Martial, my Own Resignation or Death. And as I never have been nor shall be guided by Interest for myself, I leave Pay and Emoluments intirly to the Generosity of the State, that it may only be such, as to support the Character I am to represent.
The Honourable Assembly is to meet soon, as I understand. If Your Excellency think proper to lay this before them, they may then determine and do that, in which Your Excellency and the Consul are restrain’d by the Law to comply with.
Without any Kind of View, All, what may be for the Interest and Welfare of This and the United States, and far as my few Abilities will assist, will be with the greatest Pleasure faithfully executed, and I have the Honour to be with great Respect and Estime Your Excellency’s most obdt. and most humble Servant,

Senf Colonel Engineer

